Citation Nr: 0115438	
Decision Date: 06/05/01    Archive Date: 06/13/01	

DOCKET NO.  00-20 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for right peroneal 
neuropathy with associated footdrop, currently evaluated as 
40 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due solely to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1945 to 
November 1948, and from November 1961 to November 1962.

This matter arises from an October 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas, that 
denied the benefits now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.


FINDINGS OF FACT

1.  Symptomatology associated with right peroneal neuropathy 
with associated footdrop includes subjective complaints of 
numbness and pain between the right ankle and right knee 
medially on the calf, and clinical evidence of decreased 
sensation in the right calf and right ankle.  

2.  Right peroneal neuropathy with associated footdrop is the 
only disability for which service connection has been 
established.  

3.  The veteran completed two years of high school, and has 
additional training as a welder.  

4.  The veteran has experience as a tow truck operator and 
driver, a mechanic, and guard shack attendant; he last worked 
in May 1989.  

5.  The veteran's service-connected right peroneal neuropathy 
with associated footdrop does not preclude him from obtaining 
or retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Right peroneal neuropathy with associated footdrop is not 
more than 40 percent disabling under applicable schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code (DC) 8521 (2000).

2.  The criteria for a total rating based upon individual 
unemployability due solely to service-connected disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and although the veteran 
has claimed that the RO failed to fulfill its statutory duty 
to assist him in the development of his claims, the fact that 
the RO did not consider the VCAA has not resulted in 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In this regard, the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  Moreover, the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, and there are numerous 
private and VA medical 

records in the file.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  In short, the Board concludes that the duty to assist 
has been satisfied, as well as the duty to notify the veteran 
of the evidence needed to substantiate his claim, and the 
Board will proceed with appellate disposition on the merits.  

II.  Increased Rating for Right Peroneal Neuropathy
with Associated Footdrop

The veteran contends that this disability is more severe than 
currently evaluated.  He refers to pain and numbness in the 
distal portion of his right lower extremity in support 
thereof.  

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2000).  Where entitlement to service connection has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This is 
so, despite the fact that a given disability must be viewed 
in relation to its history.  See 38 C.F.R. § 4.1 (2000); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In 
evaluating the severity of right peroneal neuropathy with 
associated footdrop, the provisions of 38 C.F.R. § 4.124a, DC 
8521 are for application.  Therein, complete paralysis of the 
right peroneal nerve, to include footdrop, shall be evaluated 
as 40 percent disabling; a schedular evaluation in excess of 
40 percent is not contemplated.  Id.  Incomplete paralysis 
warrants a disability evaluation ranging from 10 to 30 
percent, depending on the level of severity demonstrated.  It 
is within this context that symptomatology associated with 
the disability at issue must be evaluated.  

The facts in this case are as follows.  The veteran was 
granted disability compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & 2000) for nerve damage to the right lower 
extremity.  This resulted from harvesting of the saphenous 
vein from the right leg in conjunction with coronary artery 
bypass grafting performed at a VA medical facility in 
December 1989.  Several months following the surgery, the 
veteran noticed numbness involving the right leg between the 
right ankle and right knee medially on the calf.  He 
indicates that he also began noticing pain in the right knee 
and right ankle, and began dragging his right foot.  He 
currently describes pain associated with the distal right 
lower extremity as an aching sensation that is aggravated by 
walking.  

The veteran underwent a VA neurological examination in 
December 1999.  The examiner observed the presence of mild 
impairment of maximum motor effort in the right leg as 
manifested by a mild right limp while the veteran is walking.  
This appears to be the result of pain.  No evidence of muscle 
atrophy in the right lower extremity was observed.  Sensation 
to pinprick is decreased over the medial aspect of the right 
calf, as is vibratory sensation over the right ankle.  
However, the veteran can stand from a seated position, and 
can stand on his heels and toes.  No obvious footdrop was 
apparent to the examiner.  Deep tendon reflexes in the right 
lower extremity are not particularly depressed.  The examiner 
diagnosed sensory loss involving the right medial calf 
secondary to removal of the right saphenous nerve, with no 
muscle wasting, atrophy, paralysis, neuralgia, or neuritis 
noted in the distal right lower extremity.  Only some sensory 
loss is present.

The foregoing demonstrates that the 40 percent disability 
evaluation currently assigned for the veteran's right 
peroneal neuropathy with associated footdrop is the maximum 
schedular evaluation that can be granted.  In fact, the 
evaluation currently assigned contemplates footdrop and 
slight droop of the first phalanges of all toes, along with 
additional symptomatology that is not present in this case.  
As mentioned previously, no footdrop was noted during the 
veteran's most recent VA neurological examination.  Nor was 
an inability to dorsiflex the right foot, extend the proximal 
phalanges of the toes of the right foot, or abduct the right 
foot.  Nor was anesthesia of the entire dorsum of the right 
foot and toes observed.  Similarly, the veteran did not 
display weakened adduction of the right foot.  In effect, the 
symptomatology currently demonstrated is more consistent with 
an incomplete paralysis of the right peroneal nerve.  As 
such, a higher disability rating is not warranted.  
Parenthetically, the Board observes that no other provision 
of 38 C.F.R. Part 4 is more analogous to the evaluation of 
the disability at issue.  See 38 C.F.R. § 4.20 (2000).  As 
such, the 40 percent disability rating currently assigned is 
the maximum schedular rating permissible.  

Notwithstanding the above, a rating in excess of that 
currently assigned may be granted when it is demonstrated 
that a particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2000).  The veteran has contended that the 
disability at issue hinders his employment.  However, his 
contentions are not supported by the evidence of record.  
There is no indication that the disability at issue has 
required frequent hospitalization.  Moreover, no evidence has 
been submitted to indicate that this disability has 
compromised the veteran's ability to work.  Absent evidence 
of either frequent medical treatment or frequent periods of 
hospitalization that interfere with the veteran's employment, 
there is no basis to conclude that the disability at issue is 
more serious than that contemplated by the aforementioned 
schedular provisions.  Thus, the failure of the RO to submit 
the case for consideration by the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
was not unreasonable in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  

III.  Total Disability Rating Based Upon Individual
Unemployability

In order to establish entitlement to a total disability 
rating based upon individual unemployability resulting solely 
from service-connected disability, there must be physical 
and/or psychological impairment so severe in nature that it 
would be impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In this regard, a total disability rating for 
compensation purposes may be assigned where the schedular 
rating is less than total 

provided that, if a claimant has one service-connected 
disability, the disability shall be ratable at 60 percent or 
more.  See 38 C.F.R. § 4.16(a).  Parenthetically, a 
disability for which compensation is payable pursuant to the 
provisions of 38 U.S.C.A. § 1151 is considered a "service 
connected" disability for this purpose.  See 38 U.S.C.A. 
§ 1151(a).  In the instant case, the veteran's right peroneal 
neuropathy with associated footdrop is his only qualifying 
disability, and this is evaluated as 40 percent disabling.  
Thus, the veteran does not meet the threshold requirements 
for a grant of individual unemployability pursuant to the 
provisions of 38 C.F.R. § 4.16(a).  

Notwithstanding this, however, the veteran may be granted a 
total disability rating if the evidence of record 
demonstrates that he is unable to secure or follow a 
substantially gainful occupation as a factual matter because 
of his qualifying disability.  See 38 C.F.R. § 4.16(b).  In 
making such a determination, the veteran's age is not for 
consideration.  See 38 C.F.R. § 4.9 (2000).  

The facts with regard to the veteran's employability are not 
in dispute.  The veteran last worked full time in May 1989.  
Until then, he had been employed as a tow truck operator and 
mechanic.  The veteran had completed two years of high 
school, and had additional training as a welder.  However, in 
May 1989, he sustained a myocardial infarction, and underwent 
coronary artery bypass surgery.  He again was hospitalized in 
mid-1990 because of the development of angina.  The record 
does not indicate that the veteran has been prevented from 
seeking and retaining gainful employment as a result of any 
disability other than the postoperative residuals of coronary 
artery bypass surgery following the aforementioned myocardial 
infarction.  At his most recent VA medical examination, the 
veteran indicated that symptomatology associated with right 
peroneal neuropathy did not arise until nearly one year 
following his May 1989 myocardial infarction.  He indicated 
that it is only more recently that he believes that 
symptomatology associated with right peroneal neuropathy with 
associated footdrop has worsened.  

Given that the veteran's qualifying disability does not meet 
the schedular requirements for a grant of a total rating 
based upon individual unemployability, 

and because he has not demonstrated as a factual matter that 
his qualifying disability has prevented him from seeking and 
retaining gainful employment, an extraschedular evaluation in 
the form of a total disability rating based upon individual 
unemployability is not warranted.


ORDER

An increased rating for right peroneal neuropathy with 
associated footdrop is denied.  

A total rating for compensation purposes based upon 
individual unemployability due solely to service-connected 
disability is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

